 1
 2
 3
 4
 5
 6
 7
 8
 9             IN THE UNITED STATES DISTRICT COURT
10         FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12
                                            Case No. ED CV 18-1110 AB (MRW)
13   TIMOTHY C. DURETTE,
14                     Petitioner,
                                            JUDGMENT
15                v.
16   STATE OF CALIFORNIA,
17                     Respondent.
18
19
20         Pursuant to the Order Accepting Findings and Recommendations of the
21   United States Magistrate Judge,
22         IT IS ADJUDGED that the action is dismissed with prejudice.
23
24   DATE: 3/4/2019                    ___________________________________
25                                       HON. ANDRÉ BIROTTE JR.
                                         UNITED STATES DISTRICT JUDGE
26
27
28
